Hr. Justice Glenn delivered the opinion of the Court. The only question raised by the pleadings in this case is the execution of the note sued on. The appellee, the defendant in the court below, filed a plea under oath, denying that the note was his and that it was his signature to it. The appellant claims, by filing this plea, the appellee charges him with the crime 6f forgery, and that this charge must be proven by him beyond a reasonable doubt. This contention is not well taken. The only effect of this plea was to cast upon appellant the burden of proving the execution of the note as at common law. Wallace v. Wallace, 8 Ill. App. 69. There is no averment in the plea intimating that the plaintiff was guilty of the crime of forgery. When, in civil cases, a criminal offense is charged in the pleadings, it has been held the offense charged must be proved beyond a reasonable doubt. Sprague v. Dodge, 48 Ill. 142; McConnel v. The Delaware M. S. Ins. Co. et al., 18 Ill. 228. As there is no criminal offense charged in this case in the pleadings, this rule does not apply. By the pleading appellant was required to make out his case by a preponderance of the evidence. It is contended by appellant that the verdict of the jury is not sustained by the evidence. There is a conflict in the evidence as to whether appellee executed the note or not. One of the methods of determining controverted questions of fact is by trial by jury. Two jury trials have been had in this ease, each jury found for appellee. The judge presiding at the last trial denied appellant’s motion for a new trial. The trial judge and the juries heard the witnesses testify and saw their manner upon the witness stand. Their opportunities for determining what weight should be given to their testimony was greater than ours, and as there is evidence sustaining the verdict it will be allowed to stand, and the judgment below affirmed.